 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LINDA FLOWERS,                                      No. 2:18-cv-1715-JAM-EFB PS
12                       Plaintiff,
13           v.                                           ORDER
14    LISA S. RIPEIRO, et al.,
15                       Defendants.
16

17
            Plaintiff was previously granted leave to proceed in forma pauperis. ECF No. 21.
18
     Judgment was entered in this action on November 9, 2018. ECF Nos. 22, 23. Plaintiff
19
     subsequently filed a notice of appeal and a request to proceed in forma pauperis. ECF Nos. 25,
20
     26.
21
            The Federal Rules of Appellate Procedure provide as follows:
22
            A party who was permitted to proceed in forma pauperis in the district-court action
23          . . . may proceed on appeal in forma pauperis without further authorization unless
            the district court . . . certifies that the appeal is not taken in good faith or finds that
24          the party is not otherwise entitled to proceed in forma pauperis . . . .
25
     Fed. R. App. P. 24(a)(3). This court has not certified that plaintiff’s appeal is not taken in good
26
     faith and has not otherwise found that plaintiff is not entitled to proceed on appeal in forma
27
     pauperis.
28
                                                         1
 1          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in
 2   forma pauperis on appeal (ECF No. 26) is denied as unnecessary.
 3   Dated: January 25, 2019.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
